Order entered May 19, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00750-CR
                               No. 05-20-00751-CR
                               No. 05-20-00752-CR
                               No. 05-20-00753-CR
                               No. 05-20-00754-CR

                       JASON JACOB OSIFO, Appellant

                                          V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 296th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 296-81128-2020, 296-81129-2020, 296-81394-2016,
                    296-82063-2017 & 296-82964-2015

                                     ORDER

      Before the Court is appellant’s May 18, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by June 14, 2021.

                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE